723 S.E.2d 767 (2012)
STATE of North Carolina
v.
Levy JONES, III.
No. 467P11.
Supreme Court of North Carolina.
March 8, 2012.
Mary Cook, Assistant Appellate Defender, for Jones, Levy (III).
Jane Oliver, Assistant Attorney General, for State of North Carolina.
Seth Edwards, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the conditional petition filed on the 14th of November 2011 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed as Moot by order of the Court in conference, this the 8th of March 2012."